                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                   MACON DIVISION

ELVIRA DE GALLARDO ,                             )
                                                 )
                                                 )
                       Plaintiff,                )
                                                 )
               v.                                )    CIVIL ACTION NO. 5:18-cv-472 (MTT)
                                                 )
COMMISSIONER OF SOCIAL                           )
SECURITY,                                        )
                                                 )
                                                 )
                Defendant.                       )
 __________________                              )


                                             ORDER

       Plaintiff Elvira De Gallardo moves for attorney’s fees pursuant to the Equal

Access to Justice Act, 28 U.S.C. § 2412, in the amount of $7,761.60. Doc. 26. The

motion is unopposed. Pursuant to the Equal Access to Justice Act (“EAJA”), “a court

shall award to a prevailing party other than the United States fees and other expenses .

. . incurred by that party in any civil action (other than cases sounding in tort) . . .

brought by or against the United States . . . unless the court finds that the position of the

United States was substantially justified or that special circumstances make an award

unjust.” 28 U.S.C. § 2412(d)(1)(A). “Fees and other expenses” include reasonable

attorney’s fees. 28 U.S.C. § 2412(d)(2)(A). “Attorney fees shall not be awarded in

excess of $125 per hour unless the court determines that an increase in the cost of

living or a special factor . . . justifies a higher fee.” Id.

       The Plaintiff obtained a court order remanding her Social Security claim to the

Commissioner, so she is a prevailing party for purposes of the EAJA. Doc. 25; Shalala
v. Schaefer, 509 U.S. 292, 300–01, 113 S.Ct. 2625 (1993). After reviewing the petition,

the Court finds that the Government’s position was not “substantially justified,” the

Plaintiff’s requested rate of $201.60 is reasonable and justified by cost of living

increases, and the Plaintiff’s requested 38.5 hours are reasonable. Based on that rate

and number of hours, the Court finds that the Plaintiff is entitled to an award of

$7,761.60 in attorney’s fees.

       The Plaintiff’s motion for attorney’s fees (Doc. 26) is GRANTED, and the Plaintiff

is awarded $7,761.60 in attorney’s fees.

       SO ORDERED, this 11th day of February, 2020.

                                                  S/ Marc T. Treadwell
                                                  MARC T. TREADWELL, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                                -2-
